Citation Nr: 1829054	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-17 563	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE


Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1994 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision in which the RO, inter alia, denied service connection for posttraumatic stress disorder (PTSD) and sleep apnea.  The Veteran filed a notice of disagreement (NOD) in March 2014.  In a May 2015 decision, the RO granted service connection for PTSD, which resolved the Veteran's initiation of an appeal as to that matter.  Also in May 2015, the RO issued a statement of the case (SOC) addressing the claim for service connection for sleep apnea and the Veteran filed a substantive appeal (via a statement accepted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

The Board notes that on his VA Form 9, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  The Veteran was scheduled for a hearing to be held on May 24, 2018.  However, as discussed below, prior to that date, the Veteran withdrew his appeal; hence, the hearing was cancelled..


FINDING OF FACT

In a May 2018 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the Veteran wished to withdraw his appeal as to the issue of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to service connection for sleep apnea are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2018, the Veteran submitted written correspondence stating that he wished to withdraw his appeal as to the issues of entitlement to service connection for PTSD and sleep apnea.  As noted above, however, the Veteran had only initiated an appeal with of the denial of service connection for PTSD, and the award of service connection for PTSD in May 2015 resolved that matter.    Accordingly, at the time of the withdrawal, the only matter pending on appeal was the claim for service connection for sleep apnea.  Given the withdrawal, no allegations of errors of fact or law remain for appellate consideration.  The Board therefore does not have jurisdiction to review the appeal as to the claim for service connection for sleep apnea, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


